

115 HR 3600 IH: Census Accuracy Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3600IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. King of Iowa introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 13, United States Code, to require that any questionnaire used in determining the
			 decennial census of population shall contain an option for respondents to
			 indicate citizenship status or lawful presence in the United States, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Census Accuracy Act of 2017 . 2.Citizenship or lawful presence status on census questionnairesSection 141 of title 13, United States Code, is amended—
 (1)by redesignating subsection (g) as subsection (h); and (2)by inserting after subsection (f) the following:
				
 (g)In conducting the 2020 decennial census and each decennial census thereafter, the Secretary shall include in any questionnaire distributed or otherwise used for the purpose of determining the total population by States—
 (1)a checkbox or other similar option for respondents to indicate whether the respondent is a citizen or national of the United States, is lawfully admitted for permanent residence in the United State, is an alien who otherwise has lawful status under the immigration laws, or none of these; and
 (2)in connection with the option relating to status under the immigration laws, a question regarding which Federal program or provision of law accorded the respondent such status..
			